DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2019/0389045), hereinafter Ishikawa in view of Miyasato et al (US 2012/0247891), hereinafter Miyasato.

Regarding claim 1, Ishikawa discloses a driving tool (Fig. 1, item 1) comprising: 
a driving mechanism (Fig. 1, item 14) which drives a fastener (Fig. 1) (Para. 0051-0055) supplied to a nose portion (Fig. 1, item 6); 
a contact lever (Fig. 2, item 19) which is configured to switch between presence and absence of actuation of the driving mechanism (Para. 0058-0065); and 
a damper (Fig. 2, item 20) which is configured to control a moving speed of the contact lever, wherein the fluid damper (Para. 0067-0069).
Ishikawa is silent about the damper is a fluid damper, wherein the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston.
Miyasato teaches a fluid damper (Fig. 1, item 1) comprising: 
a cylinder tube (Fig. 1, item 1) portion which is filled with a fluid (Para. 0021-0022); 
a piston (Fig. 1, item 3) which is provided so as to be movable in an inner portion of the cylinder tube portion (Para. 0023-0025) and whose moving speed is controlled with resistance of the fluid (Para. 0034); and 
a biasing member (Fig. 1, item 12) which expands and contracts in accordance with a position of the piston (Para. 0023) and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston (Para. 0023), wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston (Para. 0030-0034).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyasato and Ishikawa to modify the driving tool of Ishikawa to include the damper of Miyasato.  A person of ordinary skill in the art would have been motivated to make such change in order to support a variety of times required for damping as needed by the user (Miyasoto, Para. 0010-0011).

Regarding claim 2, as combined above, Miyasato teaches the fluid damper wherein the resistance of the fluid at the time the piston moves is changed in accordance with a change in the force applied to the piston by the biasing member (Para. 0023-0034).

Regarding claim 3, as combined above, Miyasato teaches the fluid damper wherein the force applied to the piston by the biasing member changes in accordance with the expansion and contraction amount of the biasing member (Para. 0023-0034, force increases the more the biasing member 12 is contracted or expanded), and when the piston moves from a position where the force applied thereto by the biasing member is large to a position where the force applied thereto by the biasing member is small (Para. 0023-0034), the resistance of the fluid at the time the piston moves is reduced (Para. 0023-0034, as the piston moves in the cylinder, the resistance of the fluid is reduced).

Regarding claim 4, as combined above, Miyasato teaches the fluid damper wherein the resistance of the fluid at the time the piston moves is changed by changing area of a flow path through which the fluid passes (Para. 0023-0034, the area of a flow path changes based on the amount of space in the cylinder the piston occupies, therefore changing the resistance of the fluid).

Regarding claim 5, as combined above, Miyasato teaches the fluid damper further comprising: a flow path expanded portion where area of a flow path through which the fluid passes is increased in accordance with a terminal position of a movement range of the piston which is moved by the force applied by the biasing member (Para. 0023-0034, flow path is increased when piston 3 is biased by the biasing member 12 in the fully extended position).

Regarding claim 7, Ishikawa discloses a driving tool (Fig. 1, item 1) comprising: 
a driving mechanism (Fig. 1, item 14) which drives a fastener (Fig. 1) (Para. 0051-0055) supplied to a nose portion (Fig. 1, item 6); 
a trigger (Fig. 1, item 12) which receives one operation for actuating the driving mechanism (Para. 0053-0055); 
a contact arm (Fig. 1, item 12) which is provided so as to be reciprocally movable and which receives another operation for actuating the driving mechanism (Para. 0058); 
a contact lever (Fig. 2, item 19) which is provided so as to be capable of being actuated by operations of the trigger and the contact arm (Para. 0058-0065) and which is configured to switch between presence and absence of actuation of the driving mechanism (Para. 0058-0065); and 
a damper (Fig. 2, item 20) which is configured to control a moving speed of the contact lever, wherein the fluid damper (Para. 0067-0069).
Ishikawa is silent about the fluid damper comprising a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston.
However, Miyasato teaches a fluid damper (Fig. 1, item 1) comprising a cylinder tube portion (Fig. 1, item 1) which is filled with a fluid (Para. 0021-0023); a piston (Fig. 1, item 3) which is provided so as to be movable in an inner portion of the cylinder tube portion (Para. 0021-0023) and whose moving speed is controlled with resistance of the fluid (Para. 0030-0034); and a biasing member (Fig. 1, item 12) which expands and contracts in accordance with a position of the piston (Para. 0030-0034) and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston (Para. 0030-0034), wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston (Para. 0023-0034).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyasato and Ishikawa to modify the driving tool of Ishikawa to include the damper of Miyasato.  A person of ordinary skill in the art would have been motivated to make such change in order to support a variety of times required for damping as needed by the user (Miyasoto, Para. 0010-0011).

Regarding claim 8, Ishikawa discloses the driving tool further comprising: a regulating part (Fig. 8, item 10) which is configured to switch between presence and absence of actuation of the contact arm of the contact lever (Para. 0067), wherein the regulating part includes: a moving member (Para. 0067-0069); a regulating member (Fig. 8, item 12b) which is configured to regulate a position of the contact lever to an actuation standby position (Para. 0070-0075) where the contact arm is able to actuate the contact lever (Para. 0070-0075); and the damper (Fig. 2, item 20), and the damper is configured to control a moving speed of a moving member that actuates the regulating member (Para. 0067-0069).
As combined above, Miyasato teaches a fluid damper (Fig. 1, item 1).

Regarding claim 10, Ishikawa is silent about the driving tool wherein the fluid damper includes a first bypass flow path, and an amount of fluid passing through the first bypass flow path varies with position of the piston with respect to the first bypass flow path.
However, as combined above Miyasato teaches the fluid damper includes a first bypass flow path (Fig. 1, item 2), and an amount of fluid passing through the first bypass flow path varies with position of the piston with respect to the first bypass flow path (Para. 0025, as piston 3 moves in first bypass flow path 2, amount of fluid in first bypass flow path 2 changes).

Regarding claim 11, Ishikawa is silent about the driving tool wherein the fluid damper further includes a second bypass flow path and an amount fluid passing through the second bypass flow path varies with position of the piston with respect to the second bypass flow path.
However, as combined above, Miyasato teaches the fluid damper further includes a second bypass flow path (Fig. 1, item 8) and an amount fluid passing through the second bypass flow path varies with position of the piston with respect to the second bypass flow path (Para. 0025, as piston 3 moves in first bypass flow path 8, amount of fluid in first bypass flow path 8 changes).

Regarding claim 14, Ishikawa is silent about the driving tool further including:
a shaft portion which extends out from the cylinder tube portion and which is moved by the piston, and
wherein the moving member is moved by the shaft portion.
However, as combined above, Miyasato teaches a shaft portion (Fig. 1, item 4) which extends out from the cylinder tube portion and which is moved by the piston, and
wherein the moving member (Fig. 1, item 14) is moved by the shaft portion.

Regarding claim 15, Ishikawa is silent about the driving tool wherein the fluid damper includes a first bypass flow path, and an amount of fluid passing through the first bypass flow path varies with position of the piston with respect to the first bypass flow path.
However, as combined above Miyasato teaches the fluid damper includes a first bypass flow path (Fig. 1, item 2), and an amount of fluid passing through the first bypass flow path varies with position of the piston with respect to the first bypass flow path (Para. 0025, as piston 3 moves in first bypass flow path 2, amount of fluid in first bypass flow path 2 changes).

Regarding claim 16, Ishikawa is silent about the driving tool wherein the fluid damper further includes a second bypass flow path and an amount fluid passing through the second bypass flow path varies with position of the piston with respect to the second bypass flow path.
However, as combined above, Miyasato teaches the fluid damper further includes a second bypass flow path (Fig. 1, item 8) and an amount fluid passing through the second bypass flow path varies with position of the piston with respect to the second bypass flow path (Para. 0025, as piston 3 moves in first bypass flow path 8, amount of fluid in first bypass flow path 8 changes).

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Ishikawa does not include a fluid damper, Examiner notes that Ishikawa is not relied upon to teach a fluid damper.  Element 20 of Ishikawa is interpreted to be a damper because element 20 of Ishikawa controls the moving speed of contact lever, as described in paragraph 0059-0069 of Ishikawa.  Additionally, Ishikawa is not relied upon to teach a fluid damper, rather Miyasato is.  Therefore the rejection is maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would have been motivated to make such change in order to support a variety of times required for damping as needed by the user (Miyasoto, Para. 0010-0011).  Therefore the rejection is maintained.

Allowable Subject Matter
Claims 9, 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 9, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism; and a fluid damper which is configured to control a moving speed of the contact lever, wherein the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston and a shaft portion which extends out from the cylinder tube portion, and which is moved by the piston; a moving member positioned outside of the cylinder tube portion and which is moved by the shaft portion; and a regulating member which is actuated by the moving member, wherein the regulating member is positioned between moving member and the contact lever, and the regulating member is configured to regulate a position of the contact lever. The prior art of record that comes closest to teaching these limitations is Ishikawa et al (US 2019/0389045), Oouchi (US 2019/0022842), Miyasato et al (US 2012/0247891) and Svara et al (US 2016/0076618).  Ishikawa and Oouchi teach a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism; and a fluid damper.  However, Ishikawa and Oouchi fail to teach the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston and a shaft portion which extends out from the cylinder tube portion, and which is moved by the piston; a moving member positioned outside of the cylinder tube portion and which is moved by the shaft portion; and a regulating member which is actuated by the moving member, wherein the regulating member is positioned between moving member and the contact lever, and the regulating member is configured to regulate a position of the contact lever.  Miyasato and Svara teach the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston a shaft portion which extends out from the cylinder tube portion, and which is moved by the piston.  However, Miyasato and Svara fail to teach a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism and a moving member positioned outside of the cylinder tube portion and which is moved by the shaft portion; and a regulating member which is actuated by the moving member, wherein the regulating member is positioned between moving member and the contact lever, and the regulating member is configured to regulate a position of the contact lever.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 12, 13, and 17, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism; and a fluid damper which is configured to control a moving speed of the contact lever, wherein the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston and a hole which passes through the piston and which is selectively opened and closed by a check valve.  The prior art of record that comes closest to teaching these limitations is Ishikawa et al (US 2019/0389045), Oouchi (US 2019/0022842), Miyasato et al (US 2012/0247891) and Svara et al (US 2016/0076618).  Ishikawa and Oouchi teach a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism; and a fluid damper.  However, Ishikawa and Oouchi fail to teach the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston and a hole which passes through the piston and which is selectively opened and closed by a check valve.  Miyasato and Svara teach the fluid damper comprises: a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston.  However, Miyasato and Svara fail to teach a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion; a contact lever which is provided so as to be capable of being actuated by operations of the trigger and the contact arm and which is configured to switch between presence and absence of actuation of the driving mechanism and a hole which passes through the piston and which is selectively opened and closed by a check valve.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARTIN/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731